Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is December 11, 2017. This application is a CON of 15/837,917 (12/11/2017 PAT 10504871). This Office Action is in response to the amendment and remarks filed August 25, 2021. 
Examiner notes the previously outstanding rejection of Claims 24, 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by amendment. This action is an ALLOWANCE.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
Claim 26 is missing a period at the end of the claim and is therefore amended as follows:
26. (Currently amended)	The method of claim 21, wherein the bottom adhesive layer side directly contacts the top carrier side-.

Claim 38 is dependent on Claim 36. Claim 38 is amended to remove limitations already recited by Claim 36: 
38. (Currently amended) The method of claim 36, further wherein the plurality of semiconductor dies comprises a first matrix of semiconductor dies positioned with a first lateral separation between adjacent dies; the second plurality of semiconductor dies comprises a second matrix of semiconductor dies positioned with the first lateral separation between adjacent dies; and the second matrix is positioned adjacent to the first matrix with a second lateral separation between the first matrix and the second matrix, the second lateral separation greater than the first lateral separation.

Allowable Subject Matter
Claims 21 – 40 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to
The amendment and remarks filed by Applicant on August 25, 2021. See "REMARKS", section “US 35 U.S.C. § 102(a)(1) Rejections - Hu”; and
The office action mailed May 25, 2021, page 8, section “Allowable Subject Matter”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813

/SHAHED AHMED/Primary Examiner, Art Unit 2813